ON REHEARING.
FRICK, J.
Respondent has filed an application for a rehearing in which it is strenuously insisted that we erred in holding that the averments contained in the answer as an affirmative defense are .sufficient to avoid the statute of frauds. In support of the contention counsel cites cases where, under particular facts proved in those cases, there was no surrender, and that a parol executory agreement to surrender demised premises will not be enforced. We have not held anything to the contrary. Counsel seems to misconceive the purport and effect of the decision. In view of this we have deemed it best to add a few words to what is said in -the original opinion.
The question before us was not whether the- facts adduced at the trial of a case involving a surrender by parol was sufficient, or not sufficient, to constitute a surrender. Nor did we hold that a parol executory agreement to surrender may be enforced, but what we held is that an executed agreement to surrender, although by parol, may be sufficient. The only question for determination was whether the aver-ments contained in the answer, which are stated in the *59opinion, are broad enough to admit proof of an executed agreement to surrender the demised premises. If the agreement to surrender is shown to have been fully executed by both parties, neither one of them can thereafter claim that the agreement was unenforceable because within the statute of frauds. In such event nothing is enforced, except what the parties themselves willingly agreed to and as willingly performed. If the surrender was completé, and made with the consent of both parties, the law does not concern itself with the manner in which it was effected. It is only when an agreement which the law requires to be evidenced by a writing is sought to be enforced that the law does not authorize its enforcement, unless established in accordance with legal requirements. The affirmative defense set up in the answer contains averments which partake of both the elements of an estoppel and an executed agreement to surrender. While we entertain serious doubt as to whether the facts alleged are sufficient, as they now stand, to constitute an estoppel, still it is apparent that the statement in this regard could be cured by a more specific statement. 8 Upon the other hand, we are quite clear that the facts pleaded are sufficient to admit evidence showing an executed agreement and a surrender of the demised premises. The answer, therefore, ■ states at least one good defense.
The case of Ogden v. Sanderson, 3 E. D. Smith (N. Y.) 166, which counsel for respondent insists is decisive of the question in his favor is, in our judgment, just to the contrary. While the facts with regard to a parol agreement of surrender in that case are exactly parallel with the facts in this ease, the decision, however, squarely rests upon the fact that the agreement there in question was never executed. The court, at page 169, in speaking of the negotiations, says: “All these negotiations, however; appear to have failed.” Further, in speaking of what constitutes an eviction, it is said:
*60“An eviction of a tenant is an interference witli Ills possession of tiie premises, or some part thereof, by or with the consent of the 'landlord, by which the tenant is deprived of the use without his consent; but, where the tenant is present at a' negotiation to relet the premises to a third person and does not object, but at the same time is proposing a surrender on his own part, a possession by such third person, under such circumstances . . . could hardly be considered an eviction.”
It is true that the court in that case held that there was no surrender because, as it said, “no surrender is proven. A proposed surrender was talted of, but not executed, and this lease could only be surrendered by writing' or by operation of' law.” If possession 'of leased premises is surrendered by the tenant and accepted by the ■ landlord, it constitutes a surrender by operation of law. This is the effect .of the holding in the original opinion. If, therefore, appellant can establish the "fact that the 'agreement to surrender was fully executed with the consent of both parties, then he has a good defense to the action. This proof, we think, is admissible as the answer now stands. But if the. averments are not deemed sufficiently specific, respondent has a remedy by special demurrer. As against a general demurrer (which the objection in this case, in effect, is), in view of the liberal construction that our statute requires to be given to pleadings, we think the averments are sufficient. The application for a rehearing, therefore, is denied.
STKAUP, C. J., and McCARTY, J., concur.